Herlihy, J. (dissenting).
In our opinion, this court is bound by the Court of Appeals decision in Matter of Wright v Town Bd. of Town of Carlton (41 AD2d 290, affd 33 NY2d 977) which considered the Salyer decision (Salyer Land Co. v Tulare Water Dist., 410 US 719) mentioned by the majority. The Ball case (Ball v James, 451 US 355), also mentioned by the majority, does not, in our opinion, mandate that this court override the Wright decision.
The judgment should be affirmed.
Sweeney, J.P., and Main, J., concur with Mikoll, J.; Weiss and Herlihy, JJ., dissent and vote to affirm in an opinion by Herlihy, J.
*96Judgment reversed, on the law, without costs, and petition dismissed.